DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-6, 10, 12-14, 17, and 19-21 are pending and will be examined on the merits.
The text of those sections of Title 35, US Code not included in this Office Action may be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/202 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10, 13-14 and 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Molino (Molino, et al., Biomaterials 2016 Apr 86: 83-91, of record) in view of Swart (Swart, et al., Frontiers in Oncology 2016, Vol. 6, Article 233, of record) and Neek (Neek, et al., Biomaterials 2018 156 194-203).
Regarding claims 1, Molino teaches of a non-viral pyruvate dehydrogenase E2 protein nanoparticle with the melanoma-associated antigen conjugated to said particle along with CpG (an adjuvant) (Molino, Abstract).  Regarding claims 2 and 5, the gp100 antigen and CpG were coupled to the external surface of E2 (Molino, p 4, ¶ 3-4).  Regarding claim 13, the nanoparticle vaccine elicited antigen-specific recognition in that the E2 nanoparticles with the antigen and adjuvant bound were able to elicit a much stronger antigen-specific IFN- secretion from CD8+ T cells when compared to other formulations (antigen alone, free antigen + free adjuvant, free antigen + free adjuvant + unconjugated E2, free antigen + adjuvant-E2 and antigen-E2 + free adjuvant) (Molino, p 17, Figure 2). 
Regarding claims 14 and 20, Molino teaches a method comprised of administering gp100/CpG conjugated E2 nanoparticles to a patient having cancer and that the gp100/CpG conjugated E2 nanoparticles significantly increased survival times and delayed tumor growth when compared to a PBS control in the subjects (Molino, p 24, Figure 7). 
Molino does not teach of a combination of one or more immune checkpoint inhibitors comprising an anti-PD-1 inhibitor with the non-viral nanoparticle vaccine.  Molino does not teach that the tumor associated antigens bound to the nanoparticle are cancer-testis (CT) antigens, wherein the CT antigens is NY-ESO-1.  Molino does not teach of a vaccine comprising a CpG adjuvant and an NY-ESO-1 antigen bound to an E2 nanoparticle.  
Swart teaches of an experiment wherein vaccination with gp100 was combined with anti-CTLA-4 antibodies wherein the addition of the CTLA-4 inhibitor did not increase overall survival when compared with anti-CTLA-4 alone (Swart, p 6, ¶ 2).   However, Swart further teaches that administering a vaccine cocktail comprising gp100, MART-1 and NY-ESO-1 increased the number of gp100+, MART-1+ and NY-ESO1+ CD8+ T cells in advanced melanoma when combined with anti-PD-1 treatment and that this led to a promising one-year survival rate of 87% (Swart, p 6, ¶ 2).  Swart teaches that administration of multi-peptides vaccine with an immune checkpoint inhibitor are more promising (Swart, p 6, ¶ 2).  Swart further teaches that administration of an adjuvant enhance the therapeutic effects of a vaccine and checkpoint inhibitors, including anti-CTLA4 or anti-PD-1 antibodies (Swart, p 6, ¶ 4).   
Neek teaches of a vaccine comprising the antigen NY-ESO-1 and the adjuvant CpG both bound to an E2 nanoparticle.  Neek teaches that E2 nanoparticle-bound CpG/NY-ESO-1 produced a 25-fold increase in NY-ESO-1 epitope-specific IFN- secretion compared to unbound CpG + NY-ESO-1 (Neek, p 197, ¶ 3).  Furthermore, Neek also teaches that the E2 nanoparticle-bound CPG/NY-ESO-1 produced a 15-fold increase in lysis activity toward the human melanoma cell line A375 (Neek, p 198, ¶ 1).
It would be prima facie obvious to one of ordinary skill in the art to combine the multiple antigens and anti-PD-1 treatment taught by Swart with the antigen/adjuvant surface-bound E2 nanoparticles of Molino and Neek.  The net result of such a combination would be a method of treating cancer comprised of administering an immunotherapy comprising E2 nanoparticles comprising gp100, MART-1, NY-ESO-1 and CpG bound to the surface of the nanoparticle and an anti-PD-1 immune checkpoint inhibitor, thus meeting the limitations of claims 10, 14, and 17 and 19-21.  The motivation for such a combination comes from the teachings of the prior arts.  Molino teaches that binding gp100 and CpG to E2 nanoparticles enhances the immune response when compared to vaccination with unconjugated gp100 and CpG.  Neek teaches that binding NY-ESO-1 and CpG to E2 nanoparticles enhances the immune response when compared to vaccination with unconjugated NY-ESO-1 and CpG.  Swart teaches that administration of anti-PD-1 enhanced the response to multiple antigen vaccines, including MART-1 and NY-ESO-1.  Regarding claim 13, the nanoparticle vaccine of the combined immunotherapy will naturally elicit antigen-specific recognition.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because the benefits of A) conjugation of antigens and adjuvants to E2 nanoparticles and B) the further inclusion of MART-1/NY-ESO-1 antigens and anti-PD-1 antibodies, have both been shown in the prior art to enhance anti-cancer immune responses by Molino/Neek and Swart, respectively).  

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Swart and Molino are fundamentally different teachings because Swart is a review article and the cited portion of Swart having to do with the GP100, MART-1 and NY-ESO-1 vaccine in combination with an anti-PD-1 antibody is a summary of Gibney, et al.  Applicant argues that the vaccine of Gibney were emulsified vaccine and therefore, Swart only teaches the use of an emulsified vaccine and not a nanoparticle vaccine.  Applicant bases these arguments on the notion that in order to establish a prima facie case of obviousness, the examiner must establish motivation to combine, such motivation must, according to Applicant, stem some teaching, suggestion or interference in the prior art and not in the applicant’s disclosure.  
In the instant case, the prior art elements combined are: 1) the teaching of Molino that administering an E2 nanoparticle-bound gp100 antigen and adjuvant increases antigen-specific IFN- secretion from CD8+ T cells compared to free antigen + free adjuvant, 2) the teaching of Neek that administering an E2 nanoparticle-bound NY-ESO-1 antigen and adjuvant increases antigen-specific IFN- secretion from CD8+ T cells as well as tumor cell lysis when compared to free antigen + free adjuvant and 3) combining administering anti-PD-1 antibodies with administering a vaccine cocktail comprising gp100, MART-1 and NY-ESO-1 increased the number of gp100+, MART-1+ and NY-ESO1+ CD8+ T cells and that this led to a promising one-year survival rate of 87% in advanced melanoma patients.  It is also important to point out that the nanoparticle system of Molino and Neek can be adapted to any antigen, including the MART-1 of Swart.  
Regarding the nanoparticle vs emulsion arguments, it is true that Rosenberg (Rosenberg, et al., 2005, 175: 6169-6176, of record) and Gibney (Gibney, et al., Clin Cancer Res 2014; 21(4); 712-20, of record) both used emulsions comprising adjuvants and antigens. Rosenberg (cited by Swart) used IFA as an adjuvant and Gibney (also cited by Swart) used Montanide ISA 51 VG as an adjuvant.  Both of these emulsion components enhance the immune response to the antigens.  Similarly, the CpG adjuvant bound to the E2 nanoparticle taught by both Molino and Neek significantly enhances immune response against the antigen.  As discussed above, the CpG adjuvant bound to the E2 nanoparticle can be adapted to function with any antigen.  Thus, it would be obvious that including the MART-1 and NY-ESO-1 antigens taught by Swart on the surface of the CpG/gp100 functionalized nanoparticles of Molino would result in antigen-specific recognition of all three antigens (gp100, NY-ESO-1 and MART-1).  
With respect to the question as to whether or not such a nanoparticle vaccine could be capable of treating cancer, Molino teaches that E2 nanoparticle-bound antigens/adjuvants are actually superior to the corresponding unbound antigens and adjuvants.  E2 nanoparticle-bound gp100 + CpG produced stronger antigen-specific IFN- secretion from CD8+ T cells when compared to free antigen + free adjuvant.  Furthermore, Molino also teaches that gp100 + CpG bound to an E2 nanoparticles administered to a cancer patient significantly increased survival time and decreased tumor progression.   Additionally, Neek teaches that E2 nanoparticle-bound CpG/NY-ESO-1 produced a 25-fold increase in NY-ESO-1 epitope-specific IFN- secretion compared to unbound CpG + NY-ESO-1.  Furthermore, Neek also teaches that the E2 nanoparticle-bound CPG/NY-ESO-1 produced a 15-fold increase in lysis activity toward the human melanoma cell line A375.  Both Molino and Neek provide very strong data that such nanoparticle-based vaccines are capable of treating cancer. 
With respect to the MHC class I vs MHC class II argument, Applicant argues that “standard” immunizations (peptide, protein or inactivated virus adsorbed onto alum or mixed with a non-specific adjuvant such as Montanide) are processed as exogenous antigens through the MHC II pathway (i.e. the CD4+ T-cell and antibody-mediated pathway) whereas viral-mimicking nanoparticles, such as E2 subunit are processed through the MHC I pathway (which results in CD8+ T-cell immune response with or without antibodies).  The arguments go on to say “… as effective anti-viral and anti-tumor responses are primarily driven by CD8+ T-cell responses.”   The claims are directed toward a method of treating cancer comprised of administering a nanoparticle with tumor associated antigens (TAAs) bound to said nanoparticle and does not require that the antigen only induce a CD4+ T cells response.  As detailed above, Molino teaches that CpG + gp100 bound to an E2 nanoparticle induces a stronger antigen-specific IFN- secretion from CD8+ T cells when compared to free antigen + free adjuvant.  Swart teaches that the administration of vaccine cocktail comprising gp100, MART-1 and NY-ESO-1 combined administration of a PD-1 checkpoint inhibitor produced an impressive 87% 1-year survival rate in patients with advanced melanoma. Thus, there is an expectation of success for treating cancer via a method comprising administration of E2 nanoparticles comprising gp100, MART-1, NY-ESO-1 and CpG bound to the surface of the nanoparticles. 
With respect to the concerns regarding side effects stemming from the addition of the checkpoint inhibitor.  It is routine in the art of medicine (particularly oncology) to administer checkpoint inhibitors in cases where the clinician believes the positive beneficial effects of the checkpoint inhibitors outweigh the potential risks.  In the instant case, based on the teachings of Swart, administration of an anti-PD-1 checkpoint inhibitor would increase the efficacy of the cancer vaccine. 
With respect to a reasonable expectation of success, Swart teaches that a cocktail of TAAs + an adjuvant + a checkpoint inhibitor is effective at treating cancer.  Gibney (cited by Swart) teaches that cocktails of TAAs and PD-1 blockade is effective against cancer.  One of ordinary skill in the art would have a reasonable expectation of success combining the teachings of Swart and Molino because the resulting product (multiple TAAs + CpG adjuvant bound to an E2 nanoparticle + a PD-1 antibody ) possesses the following design elements 1) the TAAs (to act as antigens to be recognized on tumor cells), 2) the CpG (acts as an adjuvant), 3) the E2 nanoparticle (enhances the immune response of the adjuvant and 4) the PD-1 antibody (enhances efficacy of the peptide vaccine). 
As detailed in the rejection above, the instant rejection is combining prior art elements according to known methods to yield predictable results.  The two prior art elements being combined are: 1) the multi-TAA vaccine + anti-PD-1 antibody taught by Swart to enhance vaccine efficacy and 2) the coupling of the antigens and adjuvants to an E2 protein nanoparticle to enhance vaccine efficacy.  The net result of this combination is a method comprised of administering multiple TAA’s and adjuvants bound to an E2 protein nanoparticle.  Swart teaches that including multiple TAAs in a vaccine composition + a PD-1 checkpoint inhibitor can enhance the efficacy of the vaccine.  One of ordinary skill in the art would have a reasonable expectation of success developing a method of treating cancer comprising administration of: 1) protein nanoparticle vaccine with the TAAs and adjuvants of Swart bound to E2 protein nanoparticles and 2) an anti-PD-1 antibody.  It has been taught in the prior art that: 1) attaching the antigens and adjuvants to E2 protein nanoparticles enhances vaccine efficacy, 2) vaccines comprising multiple TAAs work in concert with anti-PD-1 antibodies, the result being increased vaccine efficiency.  

Claims 1-2, 4-6, 10, 12-14 and 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Molino (Molino, et al., Biomaterials 2016 Apr 86: 83-91, of record), Swart (Swart, et al., Frontiers in Oncology 2016, Vol. 6 Article 233, of record) and Neek (Neek, et al., Biomaterials 2018 156 194-203) as applied to claims 1-2, 4-6, 10, 13-14 and 17 and 19-21 above and in further view of Molino (2013) (Molino, et al., ACS Nano. 2013 Nov 26; 7(11): 9743-9752, of record).
The combined teachings of Molino, Neek and Swart are discussed above.
The combined teachings of Molino, Neek and Swart do not teach that the antigens and adjuvants are conjugated to the nanoparticle by linkers that are responsive to an acidic and reducing environment, respectively, of an endosome after dendritic cell uptake.  
	Regarding claim 12, Molino (2013) teaches of such acidic and reductively responsive linkers.  Molino (2013) teaches that the antigenic peptides of interest were coupled along with adjuvants to an E2 nanoparticle.  Molino teaches that the benefit of the nanoparticle delivery method is that it allows both the antigen and the adjuvant to reach the DC cell at the same time (Molino (2013), p 7, ¶ 4).   
Molino (2013) further teaches that, “Upon internalization by DC, release of both DC activator (adjuvant) and antigen is specifically triggered by the acidic and reducing environment of the endosome. This controlled release is important because systematic circulation of DC activators may result in inflammation and toxic side effects while weakening the antigen-specific response.” (Molino (2013), p 7, ¶ 4).   
	It would be prima facie obvious to one of ordinary skill in the art to incorporate the acidic and reductive labile linkers of Molino (2013) into the combined teachings of the combined teachings of Molino, Neek and Swart.  The net result would be a composition comprising (1) an immunotherapeutic comprising an E2 nanoparticle with A) an adjuvant and B) NY-ESO-1/MART-1/gp100 antigens covalently bound to the surface of an E2 nanoparticle, wherein the antigens would be bound by acid-labile linkers and the adjuvant would be bound by reductively labile linkers, and (2) a PD-1 inhibitor antibody.  The motivation for such an incorporation can be found in Molino (2013).  The concomitant coupling would allow for the antigens and adjuvant to reach the DC at the same time and the endosomaly labile linkers would free up the antigen and prevent circulating free adjuvant.  One of ordinary skill in the art would have a reasonable expectation of success making this incorporation because it was demonstrated to work in the prior art.  Incorporating the acidic and reductive labile linkers of Molino (2013) to the combined teachings of Molino, Neek and Swart fully satisfies the limitations of claim 12. 

Response to Arguments
	Applicant made of their remarks based on the first 103 with respect to combining Molino and Swart.  See Response to Arguments above.
Conclusion
Claims 1-2, 4-6, 10, 12-14, 17, and 19-21 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643        

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643